Citation Nr: 9924549	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  99-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to an increased evaluation for post-operative 
recurrent inguinal hernia, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Thomas Reynolds, private 
attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1959 to 
June 1963.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for hearing loss, tinnitus, and back pathology.  By that same 
rating action, an increased evaluation of 30 percent 
disabling was granted for post-operative residuals of right 
inguinal herniorrhaphy with recurrent hernias.  

The issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine is the subject 
of a Remand which immediately follows the decision herein.  


FINDINGS OF FACT

1.  The available medical evidence does not suggest that the 
veteran's currently manifested hearing loss and tinnitus are 
etiologically related to the period of active service or to 
exposure to loud noises and heat therein; nor does the record 
show the manifestation of hearing loss to a compensable 
degree within one year following the veteran's discharge from 
active duty.  

2.  The veteran's post-operative recurrent inguinal hernia is 
currently manifested by 
a large 9 cm hernia on the right side, with defect in the 
abdominal wall, which is only partially reducible and is 
slightly tender to palpation.  There is no evidence that 
surgery has been recommended or planned as treatment for the 
recurrent hernia.  
CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  The schedular criteria for an increased evaluation of 60 
percent disabling have been met for post-operative recurrent 
inguinal hernia.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.115, Diagnostic Code 7338 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss and tinnitus

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For certain disabilities, including sensorineural hearing 
loss, service connection may be warranted if the disability 
was manifested to a compensable degree within one year 
following the veteran's discharge from active duty, based on 
the provisions pertaining to service connection on a 
presumptive basis which are found in 38 C.F.R. § 3.309 
(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

The report of the veteran's June 1969 induction examination 
shows that his ears were clinically evaluated as normal.  
Hearing was recorded as 15/15 for whispered voice in both the 
left and the right ears.  

The report of the veteran's May 1963 separation examination 
shows that his ears were clinically evaluated as normal.  
Hearing was recorded as 15/15 for whispered voice and for 
spoken voice on both the right side and the left side.  On a 
report of medical history, completed in May 1963, the veteran 
indicated that he had never had and did not now have ear 
trouble.  

In a March 1998 statement in support of his claim, the 
veteran indicated that during his service in the U.S. Navy, 
he worked primarily in the boiler room and engine room, where 
his duties included working on the boilers, pumps, motors, 
valves, and other heavy equipment.  At times, the noise was 
deafening and ear plugs were not utilized.  He also indicated 
that ringing in his ears has been present since the time of 
his service, and has gotten worse to the point where it 
nearly drives him crazy.  

In September 1998, the veteran was afforded a VA audiological 
examination for compensation and pension purposes.  He gave a 
history of exposure to loud noise while working the 
boiler/engine room of a ship while in the Navy, and he 
complained of decreased hearing and constant tinnitus since 
his discharge.  He also reported that he needs the T.V. and 
the stereo to be at a louder level and he speaks very loudly.  
In addition, the veteran complained that the tinnitus is 
constant and he notices it most during periods of quiet.  He 
described the tinnitus as sounding like crickets and noted 
that he "cannot stand it any longer." 

On audiological examination, puretone decibel thresholds in 
the right ear were recorded as 40, 50, 50, 50, and 40 
decibels (dB) at frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz (Hz), respectively, for an average puretone 
threshold value of 57.5 dB.  In the left ear, puretone 
decibel thresholds were recorded as 30, 45, 40, 45, and 45 dB 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, for an average puretone threshold value of 
43.75 dB.  Speech recognition scores were 100 percent in the 
right ear and 96 percent in the left ear.  It was noted that 
test results revealed an essentially mild to moderate 
sensorineural hearing loss bilaterally with excellent speech 
discrimination.

The record includes lay statements submitted in support of 
the veteran's claims.  His ex-wife stated that he did not 
have ringing in the ears or hearing problems prior to his 
Navy enlistment, but that following discharge he complained 
of ringing in the ears and hearing problems.  She noted that 
he had told her that it was so loud and hot in the engine 
room that he could hardly stand it.  The veteran's sister-in-
law indicated that she knew that the veteran had tinnitus and 
hearing loss when he came out of the service, and that he 
went to doctors for these conditions.  The veteran's brother 
stated that the veteran was in good health when he went into 
the Navy in 1959, but that he had hearing loss or tinnitus 
when he got out in 1963.  

In his December 1998 notice of disagreement, the veteran 
indicated that he worked in the boiler/engine room of the 
U.S.S. Chilton between 1961 and 1963, and it was the worst 3 
years he had ever spent in his life.  The veteran stated that 
his doctors had told him that that spending 16 hours a day 
for 3 years working in noisy, hot conditions will cause 
tinnitus and hearing loss.  

In June 1999, the veteran was afforded a personal hearing 
before a member of the Board.  He testified that during his 
active service, he was ordered to work in the boiler room of 
a ship for 12 to 16 hours a day for three years, and it was 
so hot and loud that he couldn't hardly stand it.  He 
described the tinnitus as a constant, terrible ringing above 
the level of a normal t.v. or radio, and he indicated that 
the ringing in his ears makes him nervous and interferes with 
his concentration.  With regard to hearing loss, the veteran 
stated that after returning from service, his brother would 
constantly tell him to turn his radio down and/or not to talk 
so loud.  


Analysis

The veteran contends that his currently manifested hearing 
loss and tinnitus is related to his period of active service 
and specifically, to exposure to heat and loud noise during a 
three year period in which he worked as a boilerman in the 
boiler/engine room of a ship during Navy service.  

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present well grounded claims for 
service connection for hearing loss and tinnitus.  The 
service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss or tinnitus during 
the active service period, and the veteran's hearing was 
evaluated as within normal limits at the time of his 
separation from service.  Thereafter, there is no 
documentation of treatment or complaints of hearing problems 
and/or ringing in the ears until 1998, at which time the 
veteran was diagnosed with sensorineural hearing loss and 
tinnitus on VA examination.  

Thus, there is no available evidence showing that either 
hearing loss or tinnitus were manifested between the time of 
the veteran's 1963 discharge and the 1998 VA examination, a 
period of more than 35 years.  Likewise, there is no evidence 
of treatment or diagnosis of hearing loss within one year 
following the veteran's discharge from active service, such 
that service connection would be warranted on a presumptive 
basis under 38 C.F.R. § 3.309.  

As such, the veteran has not presented any evidence of 
ongoing and continuing treatment for hearing loss or tinnitus 
since the time of service, which might suggest that hearing 
loss and/or tinnitus were manifested either during service or 
in the years shortly thereafter.  In addition, the veteran 
has not presented any competent medical evidence, to include 
a medical opinion, which suggests that his currently 
manifested hearing loss and tinnitus are etiologically 
related to exposure to heat and loud noises during the period 
of active duty.  As such, the veteran has not presented 
sufficient evidence of an etiological link, or nexus, between 
the presently manifested hearing loss and tinnitus and the 
period of active service.  

The Board notes the veteran's contentions to the effect that 
hearing loss and tinnitus were caused by exposure to heat and 
loud noises in the boiler room of a ship, where he worked 12-
16 hours per day for approximately 3 years.  The veteran also 
contends that hearing loss and ringing in the ears have been 
manifested ever since the time of his discharge from service, 
and these problems have grown worse and worse since that 
time.  While the veteran has a strong belief that his hearing 
loss and tinnitus are related to noise and heat exposure 
during his shipboard duty as a boilerman, as a layman he is 
not competent to offer opinions on medical causation or 
diagnosis and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

As there is no available evidence showing treatment or 
diagnosis for hearing loss or tinnitus for a period of more 
than 35 years following the veteran's discharge, the 
contentions of the veteran and other laypersons are not 
corroborated by the record.  As such, the veteran's own 
opinion and/or those of his relatives cannot serve as the 
basis for a grant of service connection for hearing loss or 
tinnitus, nor do such statements serve to render these claims 
well-grounded.

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between the currently manifested hearing loss 
and tinnitus and the period of active service which ended in 
1963, to include exposure to loud noises and heat therein.  
As such, the requirements for well grounded claims have not 
been satisfied, and accordingly, service connection is denied 
for hearing loss and tinnitus.  


Increased Evaluation for post-operative recurrent inguinal 
hernia

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that in March 1962, the veteran 
underwent a right inguinal herniorrhaphy.  The hospital 
summary indicates that the veteran had experienced a pulling 
sensation in his right groin for approximately 3 months prior 
to admission, at which time an indirect inguinal hernia was 
found.  The report of the veteran's March 1963 separation 
examination shows that his abdomen and viscera were 
clinically evaluated as normal.  

Pursuant to an April 1998 rating action, service connection 
was granted for status postoperative right inguinal 
herniorrhaphy.  

In September 1998, the veteran was afforded a VA examination 
for compensation and pension purposes.  He reported that 
following his 1962 hernia surgery, he was okay for a few 
years and then the pain came back.  He complained of 
intermittent pain in the right inguinal area with no other 
symptoms, and he said he could see the bulge when he sits up 
and when he coughs.  On examination, he had a large 9.0 cm 
hernia on the right side, with a defect in the abdominal 
wall.  The hernia was not strangulated but was only partially 
reducible.  It was slightly tender to palpation.  

In his December 1998 notice of disagreement, the veteran 
indicated that his hernia had re-ruptured years ago and has 
gotten worse and worse over the years.  The veteran stated 
that the hernia now hurts when standing, sitting, or lying 
down, and when he coughs or strains it blows up like a 
balloon.  

In June 1999, the veteran was afforded a travel board hearing 
at the Jackson RO.  He testified that his hernia causes 
constant pain, and it blows up about three or four inches 
when he strains or coughs.  In addition, it hurts to lift, 
bend, stoop, squat, cough, or do anything.  He reported that 
the hernia continues to be visible and that surgery had not 
been prescribed.  In addition, he estimated the hernia to be 
about the size of the top of his fist.  He indicated that 
sometimes when it hurts, he puts his hand on it and holds it 
to try to ease the pain, as it is protruding out and that is 
about all he can do for it.  The veteran further testified 
that he does not wear any kind of support device, and he had 
been going to VA for treatment but not on a regular basis and 
he had no follow-up appointments planned with regard to the 
hernia.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The criteria for evaluation of inguinal hernia are set forth 
in the Schedule
in Diagnostic Code 7338.  Diagnostic Code 7338 provides an 
evaluation of 30 percent disabling for a small, 
postoperative, recurrent hernia or an unoperated irremediable 
hernia, not well supported by truss, or not readily reducible 
is assigned.  A large, postoperative, recurrent hernia, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is assigned a 60 
percent disability rating.

Having reviewed the evidence, the Board has concluded that an 
evaluation of 60 percent disabling is warranted for a 
recurrent inguinal hernia.  Specifically, at the time of the 
most recent VA examination, the hernia was described by the 
examiner as large, at 9 cm.  Furthermore, the veteran has 
indicated that the hernia swells up to about 3 or 4 inches, 
approximately the size of the top of his fist when he strains 
it.  In addition, the description of the hernia as "only 
partially reducible" on examination suggests that the hernia 
is not readily reducible.  The evidence also suggests that 
the hernia is not well supported under ordinary conditions, 
as the veteran must sometimes hold the protruding hernia in 
his hand to alleviate his pain.  

Additional findings include defect in the abdominal wall and 
tenderness to palpation in the area of the hernia on 
examination.  There is no indication that surgery is a 
treatment alternative for the hernia at this time.  In the 
Board's view, therefore, the objective evidence is consistent 
with the criteria contemplated for an evaluation of 60 
percent disabling under Diagnostic Code 7338, and these 
criteria are substantially met at the present time.  

In granting an increased evaluation, the Board has utilized 
the provisions of 38 C.F.R. § 3.102 to resolve reasonable 
doubt in the veteran's favor, and as such, the Board finds 
that an increased evaluation of 60 percent disabling is 
warranted for postoperative recurrent inguinal hernia.  
Accordingly, the veteran's claim is granted.  


ORDER

As well grounded claims have not been presented, service 
connection is denied for hearing loss and tinnitus.  

An increased evaluation of 60 percent disabling is granted 
for postoperative recurrent inguinal hernia.  


REMAND

The veteran contends that service connection is warranted for 
degenerative joint disease of his lumbar spine.  

Having reviewed the record, the Board has concluded that 
further evidentiary development must be conducted prior to 
appellate adjudication of this claim.  Specifically, the 
service medical records indicate treatment for back pain on 
several occasions in July 1959 and on one occasion in 1961.  
Furthermore, an August 1959 x-ray of the dorsal lumbar spine 
shows findings of a small defect in the posterior neural arch 
of S1.  In statements on appeal, the veteran has asserted 
that back pain and problems have been present since the time 
of his active duty, and a 1998 VA examination shows a 
diagnosis of severe degenerative joint disease of the spine.  

In light thereof, the Board finds the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine to be well grounded.  VA has a duty to assist 
the veteran to develop facts in support of a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This includes the duty to 
obtain outpatient treatment records and/or medical opinions 
which might provide information which is relevant to a 
determination as to whether the claimed benefits are 
warranted.  

The veteran has reported that he began receiving treatment 
for his back from VA many years ago, at VA facilities in 
Jackson and Memphis.  While the RO requested VA outpatient 
records from the Jackson VAMC for the years between 1961 and 
1963 and from the Memphis VAMC for the period of  September 
1997 to March 1998, records were not requested from either 
facility for the interim period.  On remand, the RO will have 
the opportunity to seek all available VA outpatient records 
pertaining to treatment for the veteran's back problems, to 
include records from both the Memphis and Jackson VA Medical 
Centers.  

The record also indicates that the veteran has been awarded 
Social Security disability benefits as a result of his 
physical disabilities, to include a back disorder.  On 
remand, the RO will attempt to obtain the records utilized by 
the Social Security Administration (SSA) in adjudicating the 
veteran's entitlement to disability compensation.  

In addition, upon completion of the specified evidentiary 
development, the veteran's claims folder will be made 
available for review by a VA physician.  The VA physician 
will be asked to provide an opinion as to the nature of the 
relationship, if any, between the veteran's currently 
manifested degenerative joint disease of the lumbar spine and 
his in-service treatment for back problems, to include an 
opinion as to the significance of the abnormalities shown on 
the August 1959 x-ray report.  

Accordingly, this claim is REMANDED for the following:

1.  The RO should contact the veteran in 
order to request information as to the 
dates and location of all treatment he 
has received for back problems since the 
time of his discharge from service, to 
include either VA or private sources with 
the exception of those sources for which 
it has been determined that no records 
are available.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records for the 
period of 1963 to the present time.  In 
particular, the RO should request copies 
of the veteran's treatment records from 
VAMC's in Memphis Tennessee, and Jackson, 
Mississippi, from the time of the 
veteran's discharge and until the 
present, apart from those records which 
have already been associated with the 
claims folder.  

2.  The RO should contact the Social 
Security Administration in order to 
request copies of all medical records, to 
include physical examinations, which were 
compiled in conjunction with the 
veteran's claim for disability benefits.  
Copies of all correspondence generated in 
conjunction with this request should be 
documented in the claims folder, and if 
the requested records are not 
forthcoming, the reasons therefor should 
be noted in writing.  

3.  Upon completion of the foregoing, the 
RO should make the veteran's claims 
folder available for review by a VA 
orthopedic physician.  The physician-
reviewer should conduct a comprehensive 
review of the veteran's available medical 
history, to include the service medical 
records and all post-service records.  
The physician should provide an opinion 
as to the nature of the relationship, if 
any, between the veteran's period of 
active service and the currently 
manifested degenerative joint disease of 
the lumbar spine, to include an opinion 
as to the significance of in-service 
treatment for back pain and x-ray 
findings of a small defect in the 
posterior neural arch of S1 shown at the 
time of an August 1959 x-ray.  Complete 
rationales and bases should be provided 
for the opinions given, and the reviewer 
should provide all findings and 
conclusions in a typewritten report 
format.  If the examiner is unable to 
provide the requested opinions, the 
reasons therefor should be fully 
explained, to include if the requested 
opinions cannot be determined based on 
sound medical principles without resort 
to mere conjecture.

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested opinions, it should be 
returned for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







